The disclosure is objected to because of the following informalities:  On page 1, lines 31-32, of the specification, “that that” lacks proper grammatical syntax.  On page 3, line 13, a period should follow “cables”, first occurrence.  Applicant should submit the drawings as a separate “paper” or document.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 16, lines 1-2, “the through-line and the electrode” lack proper antecedent bases.  In claim 17, line 1, “the interface” lacks a proper antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-9 and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 15/733,062 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are set forth in or would have been obvious from the copending claims.  Regarding claims 1-3, 7, 9, 12-14, and 17-18, the liner geometry is established in copending claim 1, the varying ratios of dissimilar orthogonal diameters between distal and proximal ends are presented in copending claims 6 and 8, and the mechanical and electrical connection devices are found in copending claims 1-4 and 7; the first diameter being greater across an entire longitudinal extension (present claims 2, 13, and 18) would have been obvious from the copending claims in view of typical residual limb geometries.  Regarding claims 4-6, 8, and 15-16, skin contacting electrodes, electrical conductors, and interfaces would have been obvious from copending claims 4-5, which encompass stimulation and electronic data processing.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chabloz, US 2015/0289998 A1, which illustrates a liner 5 geometry molded to various ratios of orthogonal diameters along a longitudinal extension from a distal end to a proximal end in order to conform to typical residual limb anatomies (abstract; drawings; paragraphs 0027, 0036, 0046-0048, 0053).  Regarding claim 7, Chabloz encompasses arm as well as leg prostheses (paragraph 0002; Figures 1-2).  Regarding claim 9, complementary connection elements may be used to affix the liner 5 within the prosthetic socket 2 (paragraph 0052).  Regarding claim 20, the preform 8 has a circular cross-section prior to being molded (Figure 4; paragraph 0038).  The further limitations of other claims are readily apparent (MPEP § 707) from the drawings and passages cited above.
Claim 2-3, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chabloz, US 2015/0289998 A1.  Regarding claims 2-3, 13, and 18, a first diameter being greater than an orthogonally oriented second diameter along the entire longitudinal extension would have been obvious in order to provide a custom fit (paragraphs 0026, 0036, 0053) for generally elliptical conical or cylindrical residual limbs.  Regarding claim 11, a circular or generally circular cross-section along a distal portion of the liner 5 would have been obvious in order to anchor a terminal securing pin or peg (quite common in the art: A61F 2002/7875 of the Cooperative Patent Classification system) for releasably engaging “a mechanism located at the bottom of socket 2” (paragraph 0052).
s 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Förster et al., US 2014/0243996 A1, which discloses a liner 20 innately having dissimilar perpendicular diameter ratios at a distal end and along a length (Figures 2-3; paragraphs 0003, 0011, 0016, 0034, 0038).  Förster et al. favor an open distal end for accommodating a “possibly still sensitive distal end of the stump” (paragraph 0033) but appear open to the alternative (and much more common) closed distal end, so the latter form would have been an obvious variant for amputees not having such sensitivity in order to acclimate them to typical socks and liners.  The further limitations of claims 2-3 and 13-14 would have been obvious in order to adjustably match generally cylindrical or funnel-shaped residual limbs having an oblong cross-section.
Regarding claims 4 and 15, electrical through-lines or conductive elements 23 (Figures 4-5 and 7-8) are positioned to contact the skin of the amputee (paragraphs 0008-0009, 0039-0040).  Regarding claims 5 and 16, the liner and base body as claimed may further comprise the outer socket 10, which includes electrodes or electric conductors 40 adjustably positioned along guides 15 (Figures 1-3 and 6-8; paragraphs 0037, 0041); an interface would have been immediately obvious, if not inherent, in order to electrically connect with driven prosthetic hands (paragraph 0007).  Regarding claims 6 and 17, arranging an interface on any of anterior, posterior, medial, and lateral outer sides would have been obvious from paragraph 0040, last sentence.  Regarding claims 7-8, under an alternative interpretation, the prosthetic socket 10 possesses interfaces 40 electrically contacting outer interface surfaces of the conductive elements 23 (paragraph 0041).  Regarding claim 9, corresponding mechanical connection elements are shown in Figures 3-4 and 7 and discussed in paragraphs 0033 and 0039.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

US 2010/0318195 A1:		drawings; paragraph 0032.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774